Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30, 31 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be JP 3177849 (referred to as JP’849 hereinafter), as previously presented.
JP’849 discloses a control method for controlling a set point potential between a first and second electrodes where an optimum/setpoint voltage is first calculated from the measured value of the reference electrode (7), and is controlled by feedforward or feedback (paragraph 9 — the reference electrode can also detect an electrical potential difference with the counter electrode in different sides of the electrolyte), and whereby setting said new potential between said first (4) and third (7) electrodes at said time two results in a new potential between said first and second electrodes at a later time (the reference electrode detects an electrical potential (time one) and an optimum voltage is calculated from the measured value (is controlled at a time two). However, JP’849 fails to teach setting a new electrical potential, Un, between said first and third electrodes according to the following equation:
 	                
                    
                        
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            =
                             
                            
                                
                                    E
                                
                                
                                    s
                                    p
                                
                            
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                        
                                    
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                        
                    
                
            
Where Esp is the set point potential multiplied by the division of the time one potential between the first and third electrodes, Em by the time one potential between the first and second electrodes, Um, as claimed.
There was not found a teaching in the prior art suggesting modification of the conventional control methods for electrochemical systems in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794